     Case: 1:20-cv-04776 Document #: 43 Filed: 11/05/20 Page 1 of 11 PageID #:4068



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION
__________________________________________
                                                )
Morale Patch Armory LLC,                        )
                                                )    Case No.: 20-cv-4776
       Plaintiff,                               )
                                                )
       v.                                       )    Judge: Honorable Martha M. Pacold
                                                )
Does 1-281, As Identified in Exhibit 2,         )
                                                )    Magistrate: Hon. Jeffrey I. Cummings
       Defendants.                              )
__________________________________________)

                            FINAL DEFAULT JUDGMENT ORDER

         This action having been commenced by Plaintiff, Morale Patch Armory, LLC

  (“Plaintiff”) against the defendants operating the websites/webstores identified on Exhibit 2 of

  Plaintiff’s Complaint (collectively, the “Infringing Webstores”) (Docket # 6), and Plaintiff

  having moved for entry of Default and Default Judgment against the defendants identified on

  Exhibit 1 to this Order (Docket # 22)(collectively, the “Defaulting Defendants”).

         Plaintiff having properly completed service of process on Defaulting Defendants,

  providing notice via e-mail, along with any notice that Defaulting Defendants received from the

  ecommerce platforms, hosts, and payment processors, being notice reasonably calculated under

  all circumstances to apprise Defaulting Defendants of the pendency of the action and affording

  them the opportunity to answer and present their objections (Docket # 14); and

         Defaulting Defendants having failed to answer the Complaint or otherwise plead, and

  the time for answering the Complaint having expired;

         THIS COURT HEREBY FINDS that it has personal jurisdiction over Defaulting

  Defendants because Defaulting Defendants directly target their business activities toward

  consumers in the United States, including Illinois. Specifically, Defaulting Defendants are
     Case: 1:20-cv-04776 Document #: 43 Filed: 11/05/20 Page 2 of 11 PageID #:4069



  reaching out to do business with Illinois residents by operating one or more commercial,

  interactive Infringing Websites through which Illinois residents can purchase products bearing

  counterfeit versions of the MORALE PATCH trademark, United States Trademark

  Registration No. 5,136,105) (Docket # 1, Attachment #2) as seen throughout Exhibit 2 to the

  Complaint (“Screenshots”) (Docket #6 (under seal)), and discussed in the Nair Declaration

  which supported Plaintiff’s Motion for Expedited Discovery (Docket 8 and Docket 8,

  Attachment #2).

         The USPTO trademark registration, attached as Exhibit 3 to Plaintiff’s Complaint, are

  valid, unrevoked, and uncancelled (Docket #1, Attachment #2). As seen in the Screenshots,

  Defendants use the entire MORALE PATCH Mark on the infringing websites, without

  Plaintiff’s permission or consent.

         THIS COURT FURTHER FINDS that Defaulting Defendants are liable for willful

  federal trademark infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin

  (15 U.S.C. § 1125(a)), and violation of the Illinois Uniform Deceptive Trade Practices Act (815

  ILCS § 510, et seq.).

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Entry of Default and Default

Judgment is GRANTED in its entirety, that Defaulting Defendants are deemed in default and

that this Final Judgment is entered against Defaulting Defendants.

       IT IS FURTHER ORDERED that Defendants, their affiliates, officers, agents, servants,

employees, attorneys, confederates, and all persons acting for, with, by, through, under or in active

concert with them be permanently enjoined and restrained from:

       a. Using the MORALE PATCH trademark or any reproductions, counterfeit copies or

          colorable imitations thereof in any manner in connection with the distribution, marketing,

          advertising, offering for sale, or sale of any product that is not a genuine Morale Patch
Case: 1:20-cv-04776 Document #: 43 Filed: 11/05/20 Page 3 of 11 PageID #:4070



   Armory, LLC product or not authorized by Plaintiff to be sold in connection with the

   MORALE PATCH Trademark;

 b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

   Morale Patch Armory, LLC product or any other product produced by Plaintiff, that is

   not Plaintiff’s or not produced under the authorization, control or supervision of Morale

   Patch Armory, LLC and approved by Plaintiff for sale under the MORALE PATCH

   Trademark;

 c. committing any acts calculated to cause consumers to believe that Defendants’

   Counterfeit Products are those sold under the authorization, control or supervision of

   Morale Patch Armory, LLC, or are sponsored by, approved by, or otherwise connected

   with Morale Patch Armory, LLC;

 d. further infringing the MORALE PATCH trademark and damaging Plaintiff’s goodwill;

 e. otherwise competing unfairly with Plaintiff in any manner;

 f. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

   storing, distributing, returning, or otherwise disposing of, in any manner, products or

   inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or

   offered for sale, and which bear any of the MORALE PATCH trademark, or any

   reproductions, counterfeit copies or colorable imitations thereof;

 g. using, linking to, transferring, selling, exercising control over, or otherwise owning or

   operating the infringing webstores, websites, or any other domain name that is being used

   to sell or is the means by which Defendants could continue to sell Counterfeit Products;
   Case: 1:20-cv-04776 Document #: 43 Filed: 11/05/20 Page 4 of 11 PageID #:4071



    h. operating and/or hosting infringing webstores, websites and any other domain names

       registered or operated by Defendants that are involved with the distribution, marketing,

       advertising, offering for sale, or sale of any product bearing the MORALE PATCH

       trademark or any reproductions, counterfeit copies or colorable imitations thereof that is

       not a genuine Morale Patch Armory, LLC product or not authorized by Morale Patch

       Armory, LLC to be sold in connection with the MORALE PATCH trademark;

    i. registering any additional stores, websites, or domain names that use or incorporate any of

       the MORALE PATCH trademark; and

    j. using images covered by the Morale Patch Armory, LLC’s Copyrights or any of Morale

       Patch Armory, LLC’s original photographs that Morale Patch Armory, LLC uses to

       advertise the sale of original Morale Patch Armory, LLC products.

2. Those in privity with Defaulting Defendants and with actual notice of this Order, including

ecommerce platform providers, such as Alibaba, Ali-Express, Amazon, eBay, Paypal, Wish,

etc., shall within five (5) business days of receipt of this Order:

    a. disable and cease providing services for any accounts through which Defaulting

       Defendants, in the past, currently or in the future, engage in the sale of goods using the

       MORALE PATCH Trademarks, including, but not limited to, any accounts associated

       with the Defaulting Defendants as listed in Exhibit 2 to Plaintiff’s Complaint and not

       previously dismissed from this action; and

    b. disable any account linked to Defaulting Defendants, linked to any e-mail addresses used

       by Defaulting Defendants, or linked to any of the Infringing webstores/websites.

3. Pursuant to 15 U.S.C. § 1117(c)(1), Plaintiff is awarded statutory damages from each of the

Defaulting Defendants in the amount of no more than One-Hundred Thousand Dollars (U.S.)

and No Cents ($100,000.00) for using counterfeit MORALE PATCH Trademarks on products
   Case: 1:20-cv-04776 Document #: 43 Filed: 11/05/20 Page 5 of 11 PageID #:4072



sold through at least the Infringing webstores/websites. As to each Defaulting Defendant, until

such Defaulting Defendant has paid in full the award of statutory damages against it:

    a. Alibaba, Ali-Express, Amazon, eBay, Wish (collectively the “Platforms”) and PayPal,

        Payoneer, WorldFirst, Bill.com, Pingpong, Payeco, Umpay/Union Mobile Pay,

        Moneygram and Western Union (collectively the “Payment Processors”) shall, within

        five (5) business days of receipt of this Order, permanently restrain and enjoin any

        accounts connected to Defaulting Defendants, Defaulting Defendants’ Infringing

        webstores/websites identified in Exhibit 2, except those dismissed, from transferring

        or disposing of any money or other of Defaulting Defendants’ assets.

    b. All monies currently restrained in Defaulting Defendants’ financial accounts, including

       monies held by the Platforms or the Payment Processors are hereby released to Plaintiff

       as partial payment of the above-identified damages, and are ordered to release to Plaintiff

       the amounts from Defaulting Defendants’ Platform or Payment Processor accounts within

       ten (10) business days of receipt of this Order.

    c. Plaintiff shall have the ongoing authority to serve this Order on the Platforms or the

       Payment Processors in the event that any new accounts controlled or operated by

       Defaulting Defendants are identified. Upon receipt of this Order, the Platforms or the

       Payment Processors shall within five (5) business days:

           i. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

             Defendants’ Infringing webstores/websites, including, but not limited to, any

             accounts connected to the information listed in Exhibit 2 of the Complaint, the
   Case: 1:20-cv-04776 Document #: 43 Filed: 11/05/20 Page 6 of 11 PageID #:4073



             e-mail addresses identified in Exhibit 1 to the Declaration of Rishi Nair and any e-

             mail addresses provided for Defaulting Defendants by third parties;

           ii. Restrain and enjoin such accounts or funds from transferring or disposing of any

             money or other of Defaulting Defendants’ assets; and

           iii. Release all monies restrained in Defaulting Defendants’ accounts to Plaintiff as

             partial payment of the above-identified damages within ten (10) business days of

             receipt of this Order.

       4. Until Plaintiff has recovered full payment of monies owed to it by any Defaulting

Defendant, Plaintiff shall have the ongoing authority to serve this Order on any banks, savings

and loan associations, payment processors, or other financial institutions (collectively, the

“Financial Service Providers”) in the event that any new financial accounts controlled or

operated by Defaulting Defendants are identified. Upon receipt of this Order, the Financial

Service Providers shall within five (5) business days:

    a. Locate all accounts and funds connected to Defaulting Defendants, Defaulting

       Defendants’ Infringing webstores/websites, including, but not limited to, any accounts

       connected to the information listed in Exhibit 2 of the Complaint, the e-mail addresses

       identified in Exhibit 1 to the Declaration of Rishi Nair, and any e-mail addresses

       provided for Defaulting Defendants by third parties;

    b. Restrain and enjoin such accounts or funds from receiving, transferring or disposing of

       any money or other of Defaulting Defendants’ assets; and

    c. Release all monies restrained in Defaulting Defendants’ financial accounts to Plaintiff as

       partial payment of the above-identified damages within ten (10) business days of receipt

       of this Order.
    Case: 1:20-cv-04776 Document #: 43 Filed: 11/05/20 Page 7 of 11 PageID #:4074



     5. In the event that Plaintiff identifies any additional webstores, websites, domain names or

 financial accounts owned by Defaulting Defendants, Plaintiff may send notice of any

 supplemental proceeding to Defaulting Defendants by e-mail at the email addresses identified in

 Exhibits 1 to the Declaration of Kevin Keener and any e-mail addresses provided for Defaulting

 Defendants by third parties.


 IT IS SO ORDERED.



DATED: November 5, 2020                    /s/ Martha M. Pacold
                                           Martha M. Pacold
                                           United States District Court Judge
        Case: 1:20-cv-04776 Document #: 43 Filed: 11/05/20 Page 8 of 11 PageID #:4075




                                          Exhibit 1
                                    Defaulting Defendants

Doe #     Store Name               Seller ID                     Email Address
3         1beasone                 1beasone                      aaronzstore@outlook.com
5         2after1                  2after1                       eb.zzinkingred@gmail.com
10        8electronicsfr           8electronicsfr                e8electronicsfr@outlook.com
12        affordablerality         affordablerality              vilmantas.zagreckas@gmail.com
15        Annashop                 annashop                      annatba10@gmail.com
23        battle.drop.boat         battle.drop.boat              fei.corp.staff@gmail.com
26        bkkto407                 bkkto407                      kennnyy157@yahoo.com
30        brookebaileyfitness      bdsc-blackdiamondsocialclub   blackdiamondsocialclub@gmail.com
31        btcoinsmilitaria         btcoinsmilitaria              bjaycarver5@att.net
32        buckup-tactical          buckup-tactical               buckuptactical@gmail.com
37        cherrydanielm31          cherrydanielm31               cherrydaniel31@gmail.com
42        Ctarmory                 ctarmory                      dezski24@yahoo.com
43        curt7276                 curt7276                      stiau72@gmail.com
46        davxi-6003               davxi-6003                    dgawwegnm1616@yeah.net
50        dodgers_ru               dodgers_ru                    sukadodgers@yandex.ru
52        dzezi32                  dzezi32                       sassypaur@gmail.com
57        fast_service_designs     fast_service_designs          fastservicedesigns@gmail.com
61        geo_135                  geo_135                       gertrudecox1995@gmail.com

62        guerilla_patch           guerilla_patch                handoko051277@gmail.com
63        Guzsansl                 guzsansl                      pacoguzmanshop@gmail.com
74        Jocsh                    jocsh                         johncushing73@gmail.com
79        joydodochang             joydodochang                  melissa-yao@hotmail.com
81        keepshooting-btparms     keepshooting-btparms          email@btparms.com
82        khorru2                  khorru2                       info@otlei.ru
89        kubaoleilei1118          kubaoleilei1118               kubaoleilei@sina.com
90        kubaonono1020            kubaonono1020                 kubao2012@gmail.com
91        lazybrothers             lazybrothers                  s7aven@gmail.com
95        mackipaki-shop           mackipaki-shop                macki.paki@ya.ru
96        majorpatchinc            majorpatchinc                 majorpatchllc@gmail.com
100       meixuiprus8789456        meixuiprus8789456             wm9966aa@163.com
103       milindri_17              milindri_17                   josebz765@gmail.com
106       Miltacusa                miltacusa                     mtmc711@yahoo.com
112       Nikkznakkz               nikkznakkz                    nikkznakkz@hotmail.com
115       nonoking03               nonoking03                    50684766@qq.com
117       Oficrless                oficrless                     depless@aol.com
118       Onetigris                Onetigris                     ali-onetigris@hotmail.com
121       partydress-miss          partydress-miss               qingson@sohu.com
        Case: 1:20-cv-04776 Document #: 43 Filed: 11/05/20 Page 9 of 11 PageID #:4076




Doe #     Store Name                     Seller ID                  Email Address
123       patchlexpatches                patchlexpatches            niklas@niklex.com
125       Patchsquad                     patchsquad                 maralj88@yahoo.com
132       pyro2199                       pyro2199                   transfusionrec@yahoo.com
133       Raritetussr                    raritetussr                ukrpatch@yahoo.com
140       savingstorichesandmore         savingstorichesandmore     birdfun@live.ca
142       shopgungoddess                 shopgungoddess             athena@gungoddess.com
143       shopitemsnack07                shopitemsnack07            naruedol.nack@gmail.com
145       slyor_store                    slyor_store                sharonaviv8@gmail.com
146       sowesmile4                     sowesmile4                 poerg1873kfsrjkfj@163.com
150       Superstarscjm                  superstarscjm              cjmking01@sina.com
151       Superstarslxl                  superstarslxl              lxlking01@sina.com
152       Supertobuy                     supertobuy                 ebay@supertobuy.com
154       tac-junction                   tac-junction               etopgear@gmail.com
156       tacticalfreaky-usa             tacticalfreaky-usa         tactical.freaky2@gmail.com
160       Tfpatches                      Tfpatches                  dkpatches@yahoo.com
167       Timipatch                      timipatch                  timi9925@163.com
169       Tinderv                        Tinderv                    sonyawhite10@att.net
170       titan_strategic                titan_strategic            titanstrategicgroup@gmail.com
175       topmarket18                    topmarket18                yidoudashi@sohu.com
183       vigorous1234                   vigorous1234               gqvietstud@yahoo.com
184       warehousedeals365              warehousedeals365          warehousedeals202@pymail.io
187       weyshb889916                   weyshb889916               weyb20122@163.com
188       xunqian2018                    xunqian2018                2512347232@qq.com
189       zmcvnn88                       zmcvnn88                   zmnn19752@163.com
190       luckyteam                      58246027dd5a13704e075938   15016533871@163.com
191       YTH-yth                        5dce8106210e140cc0b5dd7d   shiluo795@163.com
192       santa_kiss                     5897c9f9e6c95050076542ab   christ2005_6@sina.com
193       Alina_M                        57871d114d66927e2465fd5c   stephencheng2018@outlook.com
194       taiqiduxing                    5dc7c29c29e7863081051add   d22mtefsq@163.com
          shenzhenshijiaxinshengkejiyo
195       uxiangongsi                    55f14b6afef0974279646dab   jiaxingshengzhangjie@outlook.com
196       tangmelody                     5a65ffc463aa6d0f319e4504   3320525503@qq.com
197       Enjoyable365                   59e71c1c9aee091450eca5be   18165736492@163.com
198       Aokeye                         5d5be11640defd7560571ae3   ddkeip@163.com
199       DotorBlind                     58ce94ee233c1750a44cb9b7   9309491@qq.com
200       INCOOL                         547732063dabbe37a957c41a   bestcycle@hotmail.com
201       Bei Na                         5d5bc355560eca38f5841abb   1660524707@qq.com
203       555                            5376dbb77360460359f403ba   dong_yan1305@live.com
204       Wang's Flagship Store          57fe38da0fb8e34186a802eb   1531232877@qq.com
205       Bensonas                       577ccb24aa688d74b2f20bb6   15567770839@163.com
206       Accessible                     58aa9d0a87f0ff50f343aa93   zengnx1963@163.com
207       liaofashion                    585ce7fb0b37cd52a56b2052   liaofashion@outlook.com
      Case: 1:20-cv-04776 Document #: 43 Filed: 11/05/20 Page 10 of 11 PageID #:4077




Doe #   Store Name                   Seller ID                  Email Address
208     Cenozoic Era                 570357ebd4e6b658bd459e8b   chen3517@163.com
209     Careforyou04                 59145471dd247530fa5939fb   ya05300530@163.com
        fujianjunyuemaoyiyouxiango
210     ngsi                         560761e446e339405e6dcfa4   993505387@qq.com
211     Ecoolbuy02                   58d8fe44c430d85354ec1790   ya07290729@163.com
213     YvonneC                      5a1e74bf028bbd54f7d7267c   youxing1993@163.com
215     Hao You                      590bfb00a16c5425f6110f23   checknow0830@qq.com
216     Lulu123                      59267e448d8df1100efdd7a7   2799653658@qq.com
217     hongzhicheng                 58469db415b9d76933803484   yangchengchde@outlook.com
218     OKEX                         5d43eb024c78556e0be59aac   l15936978618@163.com
220     fjnlyouth0105                5a0f974a7dee4a18f4536807   3249971470@qq.com
221     lucky895                     5a66ab812023106d037b08d7   3307068079@qq.com
222     fjnlyouth0104                5a0f91dbdc7a9130d4a9195a   3261470585@qq.com
223     long direct                  5bb0df3058f3225566f41dee   longbetter@hotmail.com
224     wangyangkai                  5ab0f7742fbbdc5b1a6bae92   lemonsqueezer@163.com
225     angelayangyang               54b3d01c28565a271f142428   reebowgear08@yahoo.com
226     ALMm                         596ac73a6d138f626fcc2aae   youlikeou@126.com
227     Fashionpark365               57d22ef221d6514e300fe105   m15802608092@163.com
228     Shhssvv                      580f3c8cbb227259f2b95e75   zhj_wish@126.com
229     Merhua Fangyi                5b61396e9f66b23948c48f5c   sonofmartinwang@outlook.com
230     CocoCocoCoco                 5d050ec89c7c4a7f8ef5587c   c13175085625@163.com
231     MELIFE                       53c502b2ff4d6d4ecaea5b29   2851251093@qq.com
232     The Silk Road                565117c76c0dc4127a4ed09b   1362604630@qq.com
233     Sweety Box                   53e8c4e64497c57e360ab4aa   justdoit7878@163.com
235     REEBOW GEAR                  545b8aa93dabbe5d31716f85   alexyangrb@gmail.com
236     seesongogo                   57b5705c44ca777f9adde71d   seesongogo@163.com
238     NONSTOP                      53be812ed9113970dd257542   3004255043@qq.com
239     loverlyer                    5344b510bb72c56198ccd4c5   loverlyer123@126.com
240     fashion for all              54e354f97851095ed0db25f2   yecaihua001@126.com
242     sexy lingerie                53489e63bb72c51a93dd0f04   sexylingerie@thselling.com
243     miladymartinez               5c388180baf1392667b3fbd9   myosotislzhk@zoho.com
244     Bart Michelle 2019           5dd2c165d5c4b903aaa6f7bb   wi3my2019@zohomail.com
245     Excellen Future              57c6a553787ffe6ddecb8a7b   1992123946@qq.com
246     multiball store              5808ab391c9d44327b449e1c   afprain@hotmail.com
247     Wisdom-offer                 568b347face9c7269eed715a   br85808579jiarenx@126.com
248     chinatera limited            5346e2f6796f681164bf9f9b   liuhuilinfa@163.com
249     LYP's Store                  56cbf92708b5e01387d1cc79   dragon1yp@163.com
250     LuoQiang                     58bd2a4627a92e5056bd2092   wowwowwow0830@qq.com
251     World Adventure              580d7df1732c21197e2a534c   af07967665439@163.com
252     C C fashion                  53594b8fb9ee8425ffba0087   294477860@qq.com
253     Angus Hao                    58e77cf2edf5ad104f26812b   violawang124@gmail.com
254     chiccollector                56172d8a1ef2a00da569294a   wt_wish@126.com
      Case: 1:20-cv-04776 Document #: 43 Filed: 11/05/20 Page 11 of 11 PageID #:4078




Doe #   Store Name                  Seller ID                  Email Address
255     hot forest                  56cd95d61e15ff78c21df171   ybfqhe@hotmail.com
256     Anijia                      5d5950304dd91b0a316a577a   dukeluo@163.com
        shenzhenmanmanrimaokejiyo
257     uxiangongsi                 55c2b0133a698c5d446c1f9a   mmrm_wish@126.com
258     fangyitong2017              5843e11015ac504e5191ab30   316259230@qq.com
259     nicenachan                  58bea2b35cbb31531729c262   nicenachan@outlook.com
260     YOU XIAN XIAO PU            59367e8623be9432a462190f   479303863@qq.com
262     Rose's shop                 58345a0c728de65134683bf9   3560519104@qq.com
263     xingye_zh                   5b137403d1c3603e85fc6b5f   3147857286@qq.com
264     wsongLtd                    567155b4ec6de226c3bbea0c   2155691687@qq.com
265     Typhoon                     58a585d13a8c36510ee685df   495309405@qq.com
266     xuyunyong11052              5a65fd0fdb0e42230212edce   437093925@qq.com
267     bigangbeauty                57c65cdf6d5f2d1c7269fc77   596595746@qq.com
268     qiboyidadianzishangwu       57cbffe978f9cb0ca8cfe608   weyb2012@163.com
269     Loyalty to foreign trade    593009e5ad56b252b6641c0f   jihuaonce@163.com
270     Eblueskyx                   59d978d8dd03297bbf857eb7   eblueskyx@hotmail.com
271     Gaoxiamo                    5947ca4ec25081089149579d   waterpoolsouth@outlook.com
272     Shanhuhai                   596082afdba4dc579a5c1b64   fjssdasd1311@163.com
273     toyato8866                  543ce65a01c0c00a48532a5c   xiaomaque12341@126.com
274     Shing lung foreign trade    58b6be58cb842135d8220e8b   zmnn1975@163.com
275     Junecrab                    5accad6b40626a5527d9f11e   648433721@qq.com
276     Holala                      550799ae04136a46f0451a3f   sshywish@126.com
277     Damond                      5343bd3b736046425600304c   mmxiaojun123@126.com
279     TeQuiero                    5b9332031d46771b3ea1d585   mfzeng1975@163.com
280     nichongfengsheng            5aa23aceddf45b35a7a4cdad   lutter6191@outlook.com
281     Easy_Nest                   55cacb4c5415421011d96c28   loveandreal@aliyun.com
